DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 21-25 and 28-36 are pending and the subject of this FINAL Office Action.  Claims 26-27 and 37-40 are canceled.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
New grounds of rejections are included below to address the new limitation as to the reagent container support arrangements with cut-outs.

Objections to Drawings - Withdrawn
	The objections to the drawings are withdrawn because Applicants amend the specification to refer to light tube 242, which number is shown in the drawings.

Objections to Specification - Maintained
The specification is objected to for failing to explain item 76 in Figure 5.
This objections is maintained because Applicants fail to address this issue in their Reply filed 04/20/2021, or in the amendments to the specification.

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 36 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
	B. Missing Referent
	In claim 36, the metes and bounds of “unique profile shape” are unclear because no referent for “unique” surface is provided.  In other words, it is not clear in relation to what the profile shape is unique.
	Response to Arguments
	Applicants fail to remove “unique” from claim 36 or explain in reference to what the profile shape is unique.  Specifically, claim 36 still recites “a flange with a unique profile shape.”

Claim Interpretations
	Independent claim 21 does not require piston within the “handheld 3D printing apparatus.”  Rather, the claim only provides a capability requirement (“configured to”) for the “electric drive train arrangement”: “an electric drive train arrangement configured to drive a first reagent piston into a distal end of the first reagent container, and to drive a second reagent piston into a distal end of the second reagent container.”  “Configured to” is not defined in the specification, nor clearly linked to any particular structures; thus it fails to define any specific structures where it is used in the claims.  For example, “an electric drive train arrangement configured to drive a first reagent piston into a distal end of the first reagent container, and to drive a second reagent piston into a distal end of the second reagent container” means any drive train capable of driving any piston.
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“for extruding multiple reagent compositions” (claim 21);
“which, in use, receives and supports a first reagent container containing a cell supporting reagent” (claim 21);
“which, in use, receives and supports a second reagent container containing a light curable reagent” (claim 21);
“to control the electric drive train to control extrusion of the reagents from the first and second reagent containers” (claim 21);
“for receiving the first reagent driven out of a proximal end of the first reagent container and directing the first reagent out of the at least one aperture in the tip” (claim 21); and
“for receiving the second reagent driven out of a proximal end of the second reagent container and directing the second reagent out of the at least one aperture in the tip” (claim 21).
Similar language is found in claims 22-25 and 28-36.  
	Furthermore, the claimed printing apparatus does not actually require reagent containers in/on the apparatus; rather “container support arrangements” intended to be used with reagent containers.  Thus, the claims only require “container support arrangements” with generic “cut-out portions.”
	In sum, the apparatus of claim 21 only requires:
Generic housing with generic container supports with generic cut-out portion to receive flanged container
Generic power supply
Generic electric drive train capable of driving any piston
Generic electronic control circuit (e.g. CPU, processor, computer, etc.)
Generic nozzle with generic tip and at least one aperture/opening (labeling the “tip” a “co-extrusion tip” fails to specify any particular structure) and generic conduits.

New Grounds Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
	In claim 30, “the top cover” lacks antecedent basis in claim 21 because claim 21 does not recite a “top cover.”

New Grounds of Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 21, 25, 28-30 and 32-36 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by HAKIMI (US 2020/0040291, effective filing date 10/07/2016).
This rejection is presented in the interest of compact prosecution to the extent the claims encompass a handheld 3D printer with handle (or hand size), coextrusion nozzle with two flow paths (or conduits) that unite in a single flow path, pistons coupled to the first and second reagent containers, and electric motor that drives each piston.
As to claim 21 HAKIMI teaches a handheld 3D printer (Abstract) comprising housing 6, multiple containers/reservoirs 8 with pistons, electric motor in dispensing system 5, controller (paras. 0011-14, 0068-71, 0084, 0088-92, 0099, 0108, 0124-25 and claims 1-2), and nozzle/print head 1 with multiple flow paths/conduits that merge into one and aperture (Figs. 11-16 and Parts List at para. 0081).  HAKIMI also teaches that the “reagent container support arrangements” 6 (“reservoir scaffold”) contain cut-out portions that match the flanges of the reagent containers 8 (Figs. 14-16; Fig. 15 annotated below):

    PNG
    media_image1.png
    562
    720
    media_image1.png
    Greyscale

This is the same general configuration shown in the instant Figures.
As to claim 25, HAKIMI teaches appertures on reagent containers (clear reservoirs 8; Fig. 12).
As to claim 28, “wherein nonbiocompatible materials and components are separated from an operating environment by mechanically sealed enclosures” is an intended use of the device which fails to disclose further structures of the device.  Thus, this claim is rejected for the same reasons as claim 21.
As to claim 29, HAKIMI teaches a user interface (para. 0088).
As to claim 30, HAKIMI teaches transparent housing and embossed lettering (clear reservoirs as part of housing with lettering indicating volumes; Fig. 12).
As to claim 32, “wherein a rate of extrusion of the first and second reagents is independently controllable, or the rate of extrusion of the first and second reagents is a mechanically fixed ratio” is an intended use of the device which fails to disclose further structures of the device.  Thus, this claim is rejected for the same reasons as claim 21.
As to claim 33, HAKIMI teaches first and second stepper motor drive, a first and second jack screw, and a gear set (Figs. 11-16 and parts list at para. 0081, “Dispensing system” and paras. 0041, 0099, 0105, 0106).
As to claim 34, “wherein the handheld 3D printing apparatus is preloaded with batteries and provided in a sterile container as a disposable apparatus” is an intended use of the device which fails to disclose further structures of the device.  Thus, this claim is rejected for the same reasons as claim 21.
As to claims 35-36, HAKIMI teaches additional container with additional extrudable material, which necessitates additional motors, pistons and conduits (Fig. 14, for example).

Claims 21-22, 28 and 32-36 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by BOYD (US 2017/0217088, effective filing date 10/30/2013).
This rejection is presented in the interest of compact prosecution to the extent the claims encompass a handheld 3D printer with handle (or hand size), coextrusion nozzle with two flow paths (or conduits) that unite in a single flow path, pistons coupled to the first and second reagent containers, and electric motor that drives each piston.
As to claim 21 BOYD teaches a handheld 3D printer comprising housing, multiple containers with pistons, electric motor, controller, and nozzle with multiple flow paths/conduits that merge into one and aperture (Figs. 2-8, 18 & 24 and paras. 0087, 0154-57, 0174, 0235-43).
As to claim 22, BOYD teaches nozzle with core aperture and annular aperture coaxial to core aperture (Figs. 18 & 24).
As to claim 28, “wherein nonbiocompatible materials and components are separated from an operating environment by mechanically sealed enclosures” is an intended use of the device which fails to disclose further structures of the device.  Thus, this claim is rejected for the same reasons as claim 21.
As to claim 32, “wherein a rate of extrusion of the first and second reagents is independently controllable, or the rate of extrusion of the first and second reagents is a mechanically fixed ratio” is an intended use of the device which fails to disclose further structures of the device.  Thus, this claim is rejected for the same reasons as claim 21.
As to claim 33, BOYD teaches first and second stepper motor drive, a first and second jack screw, and a gear set (paras. 0087, 0154-58).
As to claim 34, “wherein the handheld 3D printing apparatus is preloaded with batteries and provided in a sterile container as a disposable apparatus” is an intended use of the device which fails to disclose further structures of the device.  Thus, this claim is rejected for the same reasons as claim 21.
As to claims 35-36, BOYD teaches additional container with additional extrudable material, which necessitates additional motors, pistons and conduits (Fig. 15 and paras. 0235-43).

New Grounds of Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24 are rejected under 35 U.S.C. § 103 as being unpatentable over HAKIMI or BOYD, in view of BOGUE (US 2016/0185028) and STARODUTSEV (US 2016/0059481).
This rejection is presented in the interest of compact prosecution to the extent the claims encompass the hinge is located in a rear portion of the housing with specific structures as in the drawings to allow an upper housing component to flip through at least 90° up to 270° to provide internal access to allow loading of the first and second reagent containers.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar techniques such as hinges to allow opening of covers with a reasonable expectation of success.
As to claim 21, HAKIMI and BOYD teach the elements of these claims as explained above.
As to claim 23, HAKIMI teaches a light source mounted on or in the handheld 3D printing apparatus and hinged portion (paras. 0082 & 0096, for example).
As to claim 24, HAKIMI teaches the housing comprises a handgrip connected to a rear housing comprising the power supply, electronic control circuit and electric drive train arrangement, the hinged portion is formed in the handgrip (Figs. 11-16 and para. 0092).  BOYD also teaches the housing comprises a handgrip connected to a rear housing comprising the power supply, electronic control circuit and electric drive train arrangement, the hinged portion is formed in the handgrip (Fig. 24).
Neither HAKIMI nor BOYD explicitly teach the housing comprises a hinged portion with specific structures to allow the housing to be opened to receive and load the first and second reagent container (claim 23), or allow an upper housing component to flip through at least 90° up to 270° to provide internal access to allow loading of the first and second reagent containers as exemplified in the instant drawings (claim 24).
However, such a technique was common sense to a skilled artisan.  For example, STARODUTSEV teaches a handheld 3D printer with stepper motor screw piston device to extrude materials just like HAKIMI and BOYD, which also includes rear cover 52 with access to the extrudable material reservoirs (para. 0069 and Fig. 1, for example).  BOGUE is another iteration of this device with multiple covers 210, 211, 212.  HOGUE also demonstrates that covers can be attached with hinges (paras. 0052).  In other words, a skilled artisan of ordinary creativity and common sense would have been aware of hinges as a common sense design option for covers that open.
In sum, it would have been prima facie obvious to one having ordinary skill in the art  and common sense before the effective filing date to apply familiar techniques such as hinges to allow opening of covers with a reasonable expectation of success.

Claims 31 is rejected under 35 U.S.C. § 103 as being unpatentable over HAKIMI or BOYD, in view of BOGUE (US 2016/0185028) and STARODUTSEV (US 2016/0059481), in further view of KABILI (US 2016/0375638) and BATCHELDER (US 2014/0265040).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar light curing techniques such as light tubes/pipes at nozzle tips with a reasonable expectation of success.
As to claims 21 and 23, HAKIMI and BOYD, in view of BOGUE and STARODUTSEV teach the elements of these claims as explained above.
HAKIMI and BOYD, in view of BOGUE and STARODUTSEV do not explicitly teach wherein the light source is mounted remote to the nozzle and a light pipe directs light from the light source to the extruded material.
	However, such a technique was familiar to a skilled artisan.  For example, KABILI teaches 
Referring to FIG. 3, the light source may be any type of light-emitting device which is capable of producing a spectrum of light necessary to change the color of the photosensitive fabrication material. In one embodiment, the light source is a laser. In one embodiment, the light source is an infrared light emitter. In one embodiment, the light source is an ultraviolet light emitter. The specific type of light source is inconsequential so long as the light source is capable of producing the type of light necessary to change the color of the photosensitive fabrication material, preferably to any color within a desired spectrum of color. The specific type of light source may vary in correlation with the specific type and material properties of the application-specific photosensitive fabrication material utilized. The light source should be capable of producing a range of wavelengths, frequencies, and intensities. The specific location of the light source in relation to the additive manufacturing unit may vary, as will be discussed hereinafter. In one embodiment, the light source may be affixed in a specific location and cannot move, and thus the platform upon which the physical object is being printed must move in order to expose the various portions of photosensitive fabrication material to the light source. In another embodiment, the light source may be connected to a motor mechanism which allows the light source to be moved around the fabrication space in two dimensions or in three dimensions in order to allow proper physical positioning of the light source to expose relevant portions of photosensitive fabrication material to the light source as needed. The light source may be controlled through machine code generated by a slicing engine, algorithm, or through manual activation

(para. 0020).  In other words, KABILI teaches the light source can be “any type of light-emitting device” because “[t]he specific type of light source is inconsequential.”  To this end, light tubes were a conventional “light-emitting device.”  For example, BATCHELDER teaches light tubes/pipes 154 directed to extrusion nozzle (paras. 0114-19 and Fig. 12).
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar light curing techniques such as light pipes/tubes at nozzles with a reasonable expectation of success.

New Grounds of Rejection - Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 21-25 and 28-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 6-12 of U.S. Application No. 16/764218, in view of HAKIMI (US 2020/0040291, effective filing date 10/07/2016).  
The instant claims are obvious over the conflicting claims because the conflicting claims teach the same handheld device as the instant claims, but without “reagent container support arrangements” with “cut-outs” intended to receive reagents containers, which is nevertheless obvious.  Specifically, conflicting claims 6-12 teach the same handheld 3D printer as the instant claims, along with a “human machine interface.”  The conflicting claims do not explicitly teach “reagent container support arrangements” with “cut-outs” intended to receive reagents containers.  However, HAKIMI teaches that the “reagent container support arrangements” 6 (“reservoir scaffold”) contain cut-out portions that match the flanges of the reagent containers 8 (Figs. 14-16; Fig. 15 annotated below):

    PNG
    media_image1.png
    562
    720
    media_image1.png
    Greyscale

This is the same general configuration shown in the instant Figures.  Thus, a skilled artisan would have been motivated to include such “cut-outs” in the “reagent container support arrangements” in the housing in order to allow use of the syringes/reagent containers of the conflicting claims just like in HAKIMI.  Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar such “cut-outs” in the “reagent container support arrangements” in the housing with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743